Citation Nr: 1232116	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  05-14 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased initial rating greater than 10 percent for tendonitis of the right hip prior to October 6, 2008, and greater than 50 percent for residuals of a right total hip arthroplasty from December 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1987 to March 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that granted service connection for a right hip disability, assigning a 10 percent evaluation.

In October 2008, the Veteran underwent a right total arthroplasty and was granted a 100 percent disability rating from October 6, 2008, until December 1, 2009.  From December 1, 2009, he was granted a 30 percent rating.  In June 2010, the RO increased the rating since December 1, 2009, from 30 to 50 percent disabling.

The Veteran had a hearing before the Board in March 2008.  A transcript of that proceeding has been associated with the claims file.  In June 2012, the Veteran was sent a letter stating that the Judge who conducted the March 2008 hearing was no longer employed by the Board and offered the Veteran the opportunity to testify at another hearing.  The Veteran did not respond to the letter.  Thus, the Board finds that he does not wish to testify before a Judge at a new hearing.  38 C.F.R. § 20.707 (2011).

The Veteran's case was remanded by the Board for additional development in May 2008 and in September 2010.  


FINDINGS OF FACT

1.  For the period prior to October 6, 2008, the Veteran's right hip disability was manifested by x-ray evidence of degenerative arthritis, flexion limited to no less than 80 degrees, extension to no less than 15 degrees, adduction limited to no less than 10 degrees, and abduction limited to no less than 25 degrees.  There was no additional limitation of motion on repetition or during flare-ups to warrant a higher rating.
2.  Since December 1, 2009, the Veteran's right hip disability, status post prosthesis, has been manifested by no more than moderately severe residuals of weakness, pain, or limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to October 6, 2008, the criteria for a rating in excess of 10 percent for a right hip disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5003, 5019, 5020, 5250-5255 (2011). 

2.  Since December 1, 2009, the criteria for a rating in excess of 50 percent for a right hip disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5054 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his right hip disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his right hip disability was granted and an initial rating was assigned in the March 2005 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311   (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has associated the Veteran's remaining VA treatment records with the claims file.  The Veteran has also been afforded VA examinations in February 2004, December 2008, and June 2010 in order adjudicate his initial rating claim.  The Board finds these examinations to be adequate in order to evaluate the Veteran's right hip disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issue on appeal and elicited testimony about the severity of the Veteran's right hip disability.  In addition, the Veterans Law Judge noted that she inquired about where the Veteran received his treatment and during the course of the hearing additional evidence was identified by the Veteran.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011). 

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2011).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2011) and 38 C.F.R. § 4.45 (2011) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2011).  For the purpose of rating disability from arthritis, the knee and hip are considered major joints.  38 C.F.R. § 4.45 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis). Diagnostic Code 5010 (traumatic arthritis) direct that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010. 
The Veteran's right hip disability is currently rated under Diagnostic Codes 5024-5255 prior to October 6, 2008, and under 5054 after December 1, 2009.  38 C.F.R. § 4.71a , DCs 5024, 5054, 5255 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  DC 5024 pertains to tensynovitis and is to be rated according to limitation of motion of the affected parts as arthritis.  DC 5255 pertains to impairment of the femur.  DC 5054 pertains to hip replacements.  The Board finds that DCs 5251, 5252, and 5253, which pertain to limitation of motion of the hip, also apply to the Veteran's claim as medical evidence has shown the presence limitation of motion of the right hip joint.  However, DC 5255, although applied by the RO, is inapplicable in this case because x-rays and other radiographical evidence has not shown fracture of the femur or malunion of the femur.

In considering the applicability of other diagnostic codes, the Board finds that DCs 5250 (ankylosis of the hip) and 5254 (flail joint of the hip) are not applicable as there was no evidence of ankylosis and flail joint, on VA examination or in the treatment records.  Accordingly, these diagnostic codes may not serve as the basis for an increased rating in this case. 

Diagnostic Code 5054 addresses hip prosthesis.  Replacement of the hip with prosthesis warrants a 100 percent rating for a one-year period following implantation of the prosthesis.  Thereafter a minimum rating of 30 percent is warranted.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion.  A 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis.  A 90 percent rating is warranted following implantation with painful motion or weakness such as to require the use of crutches.  

Diagnostic Code 5251 addresses limitation of extension of the thigh.  When extension is limited to 5 degrees, a maximum 10 percent rating is warranted. 

Diagnostic Code 5252 addresses limitation of flexion of the thigh.  When flexion is limited to 45 degrees, a 10 percent rating is warranted.  When flexion is limited to 30 degrees, a 20 percent rating is warranted.  When flexion is limited to 20 degrees, a 30 percent rating is warranted.  When flexion is limited to 10 degrees, then a 40 percent rating is warranted. 

Diagnostic Code 5253 addresses impairment of the thigh.  A 10 percent rating is assigned when there is limitation of rotation of the thigh, and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs.  When there is limitation of abduction, and motion lost beyond 10 degrees, then a 20 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 (2011). 

Turning to the evidence of record, on February 2004 VA examination, the Veteran reported chronic right hip pain that was moderate in degree.  It was an achy feeling that could become severe about once per week, lasting for about four to five hours.  It often felt like his hip was not in its socket.  The stabbing pain would come and go if he was walking or if he sat for too long.  He would find himself shifting to the left while sitting.  Physical examination of the right hip revealed range of motion limited in abduction from 0 to 30 degrees, with pain anteriorly.  Adduction (mistakenly referred to as abduction) was full, with minor complaints of anterior pain at -10 degrees.  Hyperextension was full from 0 to 15 degrees.  Flexion was full from 0 to 115 degrees.  Straight leg raising was from 0 to 90 degrees, without complaints of hip pain.  X-ray examination showed mild bilateral acetabular sclerosis, no fracture or dislocation.  The assessment was complaints of chronic right hip pain.

VA treatment records reflect that in August 2004, physical examination of the right hip revealed range of motion from 0 to 120 degrees, internal rotation to 10 degrees, with pain on extremes, and external rotation to about 25 degrees on both sides.  Abduction was to 30 degrees without particular pain.  In November 2005, physical examination of the hip revealed range of motion from 0 to 120 degrees, internal rotation to 10 degrees with pain on extremes, and external rotation to 25 degrees.  Hip abduction was to 30 degrees.  X-rays and MRI showed impingement without labral tear.

Private treatment records reflect that in March 2006, the Veteran reported burning and aching pain in both hips, right greater than left.  There was intermittent popping.  He took pain medication.  The symptoms were aggravated by sitting upright or walking and better when he laid flat, stretched out.  Examination of the hips showed mild tenderness on palpation in the inguinal hip region.  There was no swelling or soft tissue redness.  There was diminished range of motion, with flexion limited to 80 or 90 degrees, abduction to 40 degrees, and adduction to 20 degrees.  He had a positive impingement test with flexion, adduction, and internal rotation producing quite significant groin pain.  There was no palpable pop, click, or clunk.  Neurovascular examination was normal.  X-ray examination was reviewed.  The diagnosis was bilateral hip femoral acetabular impingement with symptomatology right greater than left, as well as mild anterosuperior osteoarthritis with minimal joint space narrowing.  In August 2006, the Veteran reported a feeling of catching or giving way of the right hip.  Range of motion showed flexion to 70 degrees, no internal rotation, and external rotation to 30 degrees.  He had positive impingement test.  X-rays showed impingement.  A CTscan and MR arthrogram showed a labral tear.  In April 2008, the Veteran reported that his hip pain had slowly worsened since 2006.  He had marked pain and a mild limp.  He could walk for about six blocks.  Examination revealed that his leg lengths were grossly unequal.  Range of motion revealed flexion to 90 degrees, abduction to 30 degrees and adduction to 10 degrees.  In June 2008, flexion was to 80 degrees, abduction was to 25 degrees, and adduction was to 10 degrees.    

VA treatment records reflect that after a steroid injection in March 2007, the Veteran was considered a candidate for surgery for hip impingement.

Private treatment records reflect that in October 2008, the Veteran underwent a right hip total arthroplasty.

On December 2008 VA examination, the Veteran reported using a cane intermittently.  He was status post recent hip operation with hip precautions.  Thus, range of motion testing was limited because the right hip was not stressed and was therefore less than the range may well have been a year from six months to a year since the date of examination.  Flexion of the hip was to 60 degrees, extension was to 0 degrees, abduction was to 30 degrees, adduction was to 10 degrees, internal rotation was to 10 degrees, and external rotation was to 15 degrees.  There was no specific pain on hip motion.  There was limited motion with repetitive testing.  There was functional loss with weakness.  He was able to sit up from supine without difficulty.  He was not able to put on or take off socks but motion was otherwise normal.  

VA treatment records reflect that in July 2009, the Veteran reported more pain in the right hip when walking.

In April 2010, the Veteran submitted a statement that even after the hip surgery, his right hip was in constant pain.  He used a cane because the hip would give out on him.

On June 2010 VA examination, the Veteran reported having had a fall in 2009 and since then, he had been using his cane.  He could walk about 50 to 60 feet without his cane.  He was allowed to flex his hip to 90 degrees, and was not allowed to adduct it beyond the midline for fear of dislodging the prosthetic which was standard instruction for post-operative total hip replacement.  He could stand or walk for 15 minutes.  He had moderate hip pain daily.  He reported flare-ups seven to eight days per month that sometimes lasted for one to two days.  He still did abduction and flexion exercises.  He has an ergonomic chair and stool at work.  He had to limit his golfing due to flare-ups but still golfed despite flare-ups.  His house had three steps which he was able to navigate.  Physical examination revealed 24 degrees internal and 72 degrees external rotation, 11 degrees of adduction, 38 degrees of abduction, extension to 9 degrees and flexion to 97 degrees.  Pain and stiffness were followed by fatigability, with no weakness or incoordination.  Range of motion was not further limited by repetitive testing.  He was unable to crouch, squat, or kneel.  The diagnosis was status post right total hip replacement with residuals.

VA treatment records reflect that in January 2011, the Veteran reported having sharp pain in the right hip.  In August 2011, his right hip was hurting.  It felt like the right hip would drive down to the bone.

In this case, Diagnostic Code 5251 does not offer a higher rating at anytime during the appeal period because the Veteran is already in receipt of at least a 10 percent rating.  Diagnostic Code 5252 does not offer a higher rating at any time during the appeal period because flexion of the hip has been shown on numerous times to be limited to 60 degrees at the most, even on repetitive testing.  Thus, for the period prior to October 6, 2008, a higher rating, or flexion limited to 30 degrees, based upon limitation of flexion of the hip is not warranted.  From December 1, 2009, there is no higher rating under DC 5252 to further benefit the Veteran.

Diagnostic Code 5253 also does not offer a higher rating at any time during the appeal period.  Under that code, a higher 20 percent rating, for the period prior to October 6, 2008, would be warranted if there was limitation of abduction, motion lost beyond 10 degrees.  However, in this case, abduction has been shown to be 25 degrees or more.  Thus, a higher 20 percent rating is not warranted.  From December 1, 2009, there is no higher rating under DC 5253 to further benefit the Veteran.  The Board notes generally that the findings on examination and in the VA treatment records do not demonstrate that the Veteran was incapable of crossing his legs or toe-out more than 15 degrees.  Though he was advised not to toe-out following surgery, there was no finding that he could not in fact do so.

Finally, a higher rating for arthritis under DC 5003 is not warranted.  In that regard, for the period prior to October 6, 2008, the Veteran is already in receipt of a 10 percent rating based upon arthritis and limitation of motion of the hip joint.  It has not been shown that the Veteran's right hip disability involves two major joints or has resulted in incapacitating exacerbations.

Lastly, for the period since December 1, 2009, the Board finds that a rating higher than 30 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran's right hip disability, status post right hip 

replacement, has been manifested by no more than moderately severe residuals of weakness, pain, or limitation of motion.  Rather, the VA treatment records reflect complaints of pain while walking and the need for use of a cane, however, he has been able to walk and sit while working full-time.  He has not reported that the pain was severe, only that it was constant.  He had flare-ups about twice per week, but was able to continue with his hip strengthening exercises.  Thus, in weighing the evidence, the Board finds that the Veteran's right hip disability is moderately severe in degree but not markedly severe.  The Veteran reports that he is able to navigate his house and attend to his daily schedule, including working.  He has described pain that is not marked or of which prevents him from his daily schedule.  Thus, for these reasons, the Board finds that a rating higher than 50 percent since December 1, 2009, is not warranted.  

The Veteran contends that his right hip disability flares up after prolonged use and physical activity.  However, even if the Veteran does experience flare-ups of his right hip disability, the Board finds it unlikely, and there is no evidence which suggests, that, on repetitive use, the right hip would be restricted by pain or other factors to warrant a higher rating based upon limitation of motion.  Specifically, the Board is in receipt of three VA examinations that factor in findings related to any additional functional limitations on repetitive use.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the right hip being limited to a sufficient extent to warrant a higher rating.  Significantly, the 10 percent rating prior to October 6, 2008, takes into consideration noncompensable limitation of motion based upon such findings as limitation on repetitive testing and flare-ups, and the 50 percent rating since December 1, 2009, also takes into account moderately severe functional loss as shown on VA examination and the treatment records.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

III.  Other Considerations

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right hip disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's right hip symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his right hip disability that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's right hip disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   In this case, the Veteran is employed full-time and has not alleged that he was unemployable during the course of the appeal. Therefore, as there is no evidence of unemployability, a TDIU is not raised by the record.  

Finally, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the preponderance of the evidence demonstrates that the Veteran's right hip disability has warranted no more than a 10 percent rating prior to October 6, 2008, and a 50 percent from December 1, 2009.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



(CONTINUED ON NEXT PAGE)





ORDER

A rating in excess of 10 percent for tendonitis of the right hip prior to October 6, 2008, is denied.

A rating in excess of 50 percent for residuals of a right total hip arthroplasty from December 1, 2009, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


